FILED
                                                                      United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                        Tenth Circuit

                               FOR THE TENTH CIRCUIT                          April 23, 2021
                           _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
    FANNIE SSEBANAKITTA,

         Plaintiff - Appellant,

    v.                                                        No. 20-3242
                                                 (D.C. No. 6:20-CV-01167-EFM-GEB)
    UNITED STATES POSTAL SERVICE,                              (D. Kan.)
    (Nan Raymond),

         Defendant - Appellee.
                        _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.**
                  _________________________________

         Pro-se plaintiff Fannie Ssebanakitta filed a complaint in Kansas state court

against Nan Raymond, who works for the United States Postal Service. Plaintiff

alleges that Ms. Raymond (1) refused to deliver mail “according to doctor[’s] orders,”

(2) failed to deliver mail, and (3) destroyed property. In later filings and before this

court, Plaintiff alleges all of this conduct occurred on a discriminatory basis as she and



*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
her family are Black. The Government removed the case to federal district court and

filed a motion to dismiss. The district court granted the motion to dismiss for lack of

jurisdiction, holding that the Postal Regulatory Commission has exclusive jurisdiction

over Plaintiff’s claims, and to the extent that any of Plaintiff’s claims are torts claims

covered by the Federal Torts Claim Act (“FTCA”), those claims are barred because

Plaintiff failed to exhaust her administrative remedies.

       Plaintiff now appeals the final judgment, asserting the district court erred in

dismissing her claims.      She first argues the district court erred because she’s

“exhausted all federal and local administrative remedies.” Plaintiff attaches several

letters (presumably sent to the post office) complaining of misconduct to support this

claim. But these letters were not part of the district court record, and even if they were,

they do not comport with the exhaustion requirements of the FTCA. A claim is deemed

“presented” when a federal agency receives from the claimant “written notification of

the incident, accompanied by a claim for money damages in a sum certain.” 28 C.F.R.

§ 14.2(a); see also Kendall v. Watkins, 998 F.2d 848, 852 (10th Cir. 1993) (holding

that “a series of letters” is insufficient to present an adequate claim to an agency for

the purposes of the FTCA if they do not state a claim for a sum certain).

       Plaintiff also contends the district court erred in failing to apply Title VII of the

Civil Rights Act to her claims. She did not, however, allege a Title VII claim before

the district court, and we typically do not consider arguments raised for the first time

on appeal. See United States v. Jarvis, 499 F.3d 1196, 1201 (10th Cir. 2007). Even if

we did entertain Plaintiff’s new claim, Title VII does not apply. Title VII protects

                                             2
against discrimination in an employment context. See Williams v. Meese, 926 F.2d

994, 997 (10th Cir. 1991) (explaining that Title VII protections only apply where there

is some employment relationship). Plaintiff does not allege that she is an employee or

applicant for employment with the United States Postal Service. Therefore, Title VII

is inapplicable. See 42 U.S.C. § 2000e-16.

      In sum, Plaintiff fails to present any legally or factually adequate basis for

reversal. In a well-reasoned order, the district court competently explained why it

lacked jurisdiction to consider Plaintiff’s allegations. For the purpose of resolving this

appeal, we have thoroughly reviewed the district court record, Plaintiff’s appellate

brief, and the Government’s response brief. We discern no reversible error. Where

the district court accurately analyzes an issue, we see no useful purpose in writing at

length. Therefore, exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM for

substantially the same reasons set forth in the district court’s order dismissing

Plaintiff’s complaint. We GRANT Plaintiff’s motion to proceed in forma pauperis.


                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                            3